DAUKSCH, Chief Judge,
concurring specially:
I concur in the conclusion reached in this case because I do not believe an unlawful search and seizure was conducted here. The guard had a lawful right and duty to inspect the opaque bags which very well might have contained hi-jacking instruments. Because of the opaqueness the guards could not know what was there and had to open to see. In Oishi, the guard was not searching for what she was lawfully permitted to search but was opening a little envelope she had earlier thought might have contained a lethal letter opener. As was pointed out in my dissent, the envelope could not have contained the letter opener, she had no suspicion it did contain a letter opener when she searched, and an unlawful search and seizure slipped by this court.